Citation Nr: 1721823	
Decision Date: 06/14/17    Archive Date: 06/23/17

DOCKET NO.  10-09 943	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for a bilateral ear disability.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. S. Mahoney, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Air Force from December 1986 to August 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

The Veteran testified at a hearing before the undersigned Veterans Law Judge in January 2015.  A transcript of the hearing has been associated with the record.  

In March 2015, the Board remanded the claim for further development


FINDINGS OF FACT

1.  A July 2016 rating decision granted service connection for bilateral patulous Eustachian tubes; the Veteran is also service-connected for benign paroxysmal positional vertigo and tinnitus.

2.  The Veteran has not identified, and the evidence does not otherwise reflect, any other current disabilities affecting the bilateral ears.

3.  The benefit sought on appeal has been granted in full, and there remains no question of law or fact involving the claim of service connection for a bilateral ear disability.


CONCLUSION OF LAW

The appeal is dismissed.  38 U.S.C.A. § 7105 (d)(5) (West 2014); 38 C.F.R. 
§ 20.202 (2016).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105(d)(5), the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  Here, in a July 2016 rating decision, the Agency of Original Jurisdiction (AOJ) awarded service connection for bilateral patulous Eustachian tubes.  The Veteran is already service-connected for benign paroxysmal positional vertigo and tinnitus, and there are no other disabilities diagnosed during the appellate period involving symptoms of the ears.  Thus, the AOJ's award of service connection in July 2016 resulted in a full grant of the benefit sought on appeal.  In this regard, the Board acknowledges that the AOJ simultaneously issued a Supplemental Statement of the Case (SSOC) in July 2016 confusingly addressing the issue of "entitlement to a chronic organic disease secondary to bilateral ear disability."  The SSOC noted that there was no evidence of a chronic organic disease of the nervous system related to the bilateral ears within one year of separation of service, citing a July 2016 medical opinion that supported the award of service connection for bilateral patulous Eustachian tubes.  However, this finding precluding presumptive service is not in dispute, and does not detract from the fact that service connection has already been awarded for bilateral patulous Eustachian tubes on a direct basis.  Moreover, the Veteran has not submitted any additional argument on this matter, and his representative has merely noted that service connection for bilateral patulous Eustachian tubes was granted and "we have no further argument."  See April 2017 Informal Hearing Presentation.

Accordingly, as service connection for bilateral patulous Eustachian tubes has been awarded, the Veteran's appeal as to this matter has been rendered moot, and there is no case or controversy to be resolved.  See Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997).  Therefore, the appeal is dismissed.  38 U.S.C.A. §7105(d)(5).



ORDER

The appeal concerning the issue of entitlement to service connection for bilateral ear disability is dismissed.



____________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


